Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 21-BG-856


IN RE MARK T. THATCHER,
                                              2020 DDN 173
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 453658

BEFORE:      Beckwith and Deahl, Associate Judges, and Fisher, Senior Judge.

                                  ORDER
                            (FILED— March 3, 2022)

       On consideration of the certified order from the state of Colorado disbarring
respondent from the practice of law in that jurisdiction by consent; this court’s
December 15, 2021, order directing respondent to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel; and it
appearing that respondent has not filed a response or his D.C. Bar R. XI, § 14(g)
affidavit; and it further appearing that respondent pleaded guilty to felony theft, a
crime of moral turpitude per se, see D.C. Code § 11-2503(a) (2012 Repl.); In re
Wheeler, 871 A.2d 476, 479 (D.C. 2005), it is

       ORDERED that Mark T. Thatcher is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483, 487 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate). It is
      FURTHER ORDERED that for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                 PER CURIAM